Marshall, Justice.
This is an appeal by the wife in a divorce action from an order awarding permanent custody of the parties’ minor son to the husband. For earlier proceedings, see Silverstein v. Silverstein, 239 Ga. 840 (239 SE2d 24) (1977). The evidence showed that custody of the child had been lodged for the preceding 15 months jointly in the parties, five days with the husband and two days with the wife each week, pursuant to an agreement of the parties.
" 'In a contest between parents over the custody of a child, the trial court has a very broad discretion, looking always to the best interest of the child, and may award the child to one even though the other may not be an unfit person to exercise custody or had not otherwise lost the right to custody... Where in such a case the trial judge has exercised his discretion, this court will not interfere unless the evidence shows a clear abuse thereof. . . In a case such as this, it is the duty of the trial judge to resolve the conflicts in the evidence, and where there is any evidence to support his finding it cannot be said by this court that there was an abuse of discretion on the part of the trial judge in awarding custody of the minor child to the father.’ Jackson v. Jackson, 230 Ga. 499 (197 SE2d 705) (1973) and cits.” Anderson v. Anderson, 240 Ga. 795 (237 SE2d 202) (1978). "The 'reasonable evidence’ rule is applicable to orders changing custody. [Robinson v. Ashmore, 232 Ga. 498 (207 SE2d 484) (1974)].” (Emphasis *303supplied.) Hawkins v. Hawkins, 240 Ga. 30 (239 SE2d 358) (1977).
Argued April 12, 1978
Decided May 2, 1978.
Margie Pitts Homes, for appellant.
Edwin Saginar, for appellee.
After a careful review of the record we find no abuse of discretion in the award. See Morris v. Morris, 238 Ga. 291 (232 SE2d 920) (1977).

Judgment affirmed.


All the Justices concur, except Hall, J., who dissents.